Citation Nr: 0821892	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-04 748	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2002 rating action that granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating from April 2002.  Because the claim for 
a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West,         12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In August 2007, the veteran testified at Board hearing before 
the undersigned Veterans Law Judge at the RO.  

By decision of November 2007, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiological evaluations from 2001 to 2008 reveal no more 
than Level I hearing acuity in the right ear, and Level II 
hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 
4, including §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the veteran is challenging the initial 
evaluation assigned following that grant of service 
connection.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were not furnished to 
the veteran prior to the initial November 2002 rating action 
on appeal.  

However, the Court of Appeals for Veterans Claims (Court) has 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (holding, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.")  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

Furthermore, to the extent that additional note may be found 
to be required, the Board notes that a September 2006 post-
rating RO letter informed the veteran and his representative 
of the VA's responsibilities to notify and assist him in his 
claim for a higher initial rating, and to advise the RO as to 
whether there was medical evidence (such as statements from 
doctors and examinations containing clinical findings) 
showing treatment for his disability, and lay evidence (such 
as statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had worsened).  

The 2006 RO letter further informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, its severity and duration, and its 
impact upon employment.  That letter also provided examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing an 
increase in disability. 

The 2006 RO letter also notified the veteran and his 
representative that the VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  That letter further specified what records the 
VA had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get, and 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  

The Board believes that this letter satisfied the notice 
requirements of the VCAA, and that any error in not providing 
adequate notice prior to the rating decision on appeal is 
nonprejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir.2007). 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim.  2001 and 2002 private 
audiological evaluations, as well as August 2002, August 
2003, June 2005, and February 2008 comprehensive VA 
audiological examinations are of record and have been 
considered in adjudicating this claim.  A transcript of the 
veteran's August 2007 Board hearing testimony has been 
associated with the claims folder.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100%, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from hearing impairment, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating 
exceptional patterns of hearing impairment: (a) When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels (db) or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  (b) When the pure tone threshold is 
30 db or less at 1,000 Hertz, and 70 db or more at 2,000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  

Considering the pertinent evidence in light of the criteria 
of DC 6100, the Board finds that the veteran's bilateral 
hearing loss has not been disabling to a compensable degree 
at any time since the initial grant of service connection 
therefor.  The medical evidence of record documents that the 
service-connected bilateral hearing loss has been 
consistently manifested by no more than Level I hearing 
acuity in the right ear, and Level I or II hearing acuity in 
the left ear. 

Private audiological evaluation at the EN&T Association of 
Charleston, Inc. in June 2001 revealed speech recognition 
scores of 92% in the right ear, 96% in the left ear, and pure 
tone thresholds results from audiometric testing were in 
graphic, instead of numeric form.  Therefore, the Board is 
unable to interpret the audiograms.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).

Private audiological evaluation by J. R., M.S., in June 2002 
revealed speech recognition scores of 100% in each ear, but 
did not provide pure tone thresholds, in db, in the 4000 
HERTZ range so as to allow for considering the results under 
the applicable rating criteria.  The examiner stated that the 
veteran had moderate to moderately severe high frequency 
sensorineural hearing loss on the right, and moderate to 
severe high frequency sensorineural hearing loss on the left.

VA audiological evaluation in August 2002 revealed speech 
recognition scores of 92% in the right ear, 88% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
65
LEFT
0
5
10
55
70

The pure tone threshold average was 31.25 on the right and 35 
on the left.  The examiner commented that the veteran had 
moderate to severe sensorineural hearing loss above 2,000 
Hertz bilaterally, with excellent speech discrimination.

VA audiological evaluation in August 2003 revealed speech 
recognition scores of 92% in each ear, and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
50
60
LEFT
0
10
15
55
70

The pure tone threshold average was 30 on the right and 37.5 
on the left.  The diagnosis was moderate to severe 
sensorineural hearing loss above 2,000 Hertz bilaterally, 
with excellent word recognition scores bilaterally, and the 
examiner commented that the results were essentially the same 
as on August 2002 VA audiological evaluation, with no 
significant changes.

VA audiological evaluation in June 2005 revealed speech 
recognition scores of 92% in the right ear, 96% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
50
65
LEFT
5
10
15
60
75

The pure tone threshold average was 32.5 on the right and 40 
on the left.  The diagnosis was moderate to severe 
sensorineural hearing loss above 2,000 Hertz on the right, 
and moderately severe to severe sensorineural hearing loss 
above 2,000 Hertz on the left, with excellent word 
recognition skills bilaterally.  The examiner commented that 
there had been no significant change in thresholds or word 
recognition since the last test in August 2003.



VA audiological evaluation in February 2008 revealed speech 
recognition scores of 96% in the right ear, 88% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
50
65
LEFT
15
10
30
60
70

The pure tone threshold average was 35 on the right and 42.5 
on the left.  The diagnosis was moderate to severe 
sensorineural hearing loss above 2,000 Hertz on the right, 
and mild to severe sensorineural hearing loss above 1,500 
Hertz on the left, with excellent word recognition skills on 
the right and good skills on the left.  The examiner 
commented that the veteran's hearing had remained stable when 
compared to the June 2005 examination, and that the threshold 
of 2,000 Hertz in the left ear had only worsened by 15 db.

Applying the method for rating hearing loss to the results of 
the veteran's audiological evaluations, the Board finds that 
the audiometry findings from 2001 to 2008 each correspond to 
Level I hearing acuity in the right ear, and Level I or II 
hearing acuity in the left ear, based on application of the 
reported findings to Tables VI and VII.  As these findings 
correspond to no more than a noncompensable rating under DC 
6100, the Board finds that the criteria for a compensable 
rating have not been met at any time since the initial grant 
of service connection for bilateral hearing loss.

The Board also finds that the special provisions of 38 C.F.R. 
§ 4.86(a) for evaluating exceptional patterns of hearing 
impairment are not for application in this case, inasmuch as 
the pure tone threshold was not 55 db or more in either ear 
at each of the 4 specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz), and 70 db or more at 2,000 Hertz in either 
ear.    

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter, and must predicate 
its determination on the basis of the results of the 
audiological studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply the VA's rating schedule based on a veteran's 
audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's bilateral hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the audiological reports from 2001 to 2008 
do not objectively show that his hearing loss markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating is adequate in this case.  The 
August 2002 VA examiner noted that the veteran retired from 
employment in January 2002.  During his August 2007 hearing, 
the veteran testified that his place of employment had "done 
away with his job" and that he had been offered early 
retirement.  He also testified during that hearing that he 
had obtained a new job in maintenance and had been working 
full-time for a year and a half.  This is consistent with the 
findings of the February 2008 VA examiner that the veteran 
had worked for the past 3 years doing maintenance for county 
schools.  The Board finds no basis in the record for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) for 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.    
§ 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


